Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Claim 7 “through-holes equiangularly arranged”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The information disclosure statement(s) submitted on 03/22/2021 and 04/09/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-13 recite “A lip type shaft sealing device” in line of respective claims. The limitation “type” is indefinite. Appropriate correction is required. 
Claim(s) that depend(s) from the rejected claim(s), that is claims 1-13, is/are rejected. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 6,543,786; Osumi et al.) in view of D2 (JP 2 71171; applicant admitted prior art.) Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. For simplicity, where ever possible applicant’s reference numerals are employed.
As to Claim 1, D1 discloses a lip type shaft sealing device, in Figures 1-16, for sealing an annular gap between a shaft 2 and a housing 11, 12 by a first lip 32 provided on a machine inside S1 and held by a metallic lip support body 33 (Col.5, L41-42) and a second lip 34 provided on an atmosphere side S2, the shaft 2 and the housing 11, 12 being rotatable relative to each other, 
wherein the first lip 32 is a member made of a material (Rubber; Col.5, L19-20) that allows a refrigerant to permeate the member (it is inherent property of rubber to allow a refrigerant to permeate. See Permeability properties of plastics and elastomers, page 490 shows permeation loss in nitrile rubber; attached copies of relevant pages), and 
wherein at least one of the metallic lip support body 33 and the first lip 32 is provided with a passageway (lacks disclosure) allowing the refrigerant to pass toward a back surface side space (F, as shown below) of a front end portion (32c) of the first lip (32).  
	D2 teaches a lip seal for sealing an annular gap between housing 14 and shaft 15, and lip 4 supported by a metallic lip support body 8a. The lip support body 8a is provided with a through hole 11 for pressure distribution. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include a passageway in the metallic lip support body 33 of D1 as taught by D2 since the claimed invention is merely a combination of known elements (such as providing a passageway), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.
	      

    PNG
    media_image1.png
    772
    693
    media_image1.png
    Greyscale

As to Claim 2, the combination teaches the lip type shaft sealing device according to claim 1, wherein the passageway is a through-hole (11 in D2) which is formed in the lip support body 33 and communicates from the machine inside to the back surface side space (F in D1 as shown above) of the front end portion of the first lip 32 (D1 modified with D2 teaches the claim limitations.)  

As to Claim 3, D1 discloses the lip type shaft sealing device according to claim 1, wherein the lip type shaft sealing device is provided with an intermediate chamber C (as shown above) which is defined by the metallic lip support body 33, the second lip 34 and the shaft 2, the intermediate chamber communicating with the back surface side space F (Figure 2 and as shown above.)

As to Claim 4, the combination teaches the lip type shaft sealing device according to claim 2, wherein the metallic lip support body 33 (in D1) provided with the through-hole is a backup ring (34 is a backup ring that supports seal lip 32) including a proximal portion radially extending and an extension portion extending along the shaft (Figure 2 of D1), the through-hole being formed in the extension portion (As shown in claim 1, D2 teaches the lip support body 8a is provided with a through hole 11 for pressure distribution. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include a through hole in the axial extension portion of 33 of D1 as taught by D2.)  

As to Claim 5, D1 discloses the lip type shaft sealing device according to claim 1, wherein the first lip 32 is made of rubber (Col.5, L19) and the second lip 34 is made of polytetrafluoroethylene (PTFE) (Col.5, L51.)  

As to Claim 6, the combination teaches the lip type shaft sealing device according to claim 2, wherein the metallic lip support body 33 has a plurality of the through-holes arranged in a circumferential direction (As shown in claim 1, D2 teaches the lip support body 8a is provided with a through hole 11 for pressure distribution. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include plurality of through holes arranged in a circumferential direction on the metallic lip support body 33 of D1 as taught by D2.)   

As to Claim 7, the combination teaches the lip type shaft sealing device according to claim 2, wherein the metallic lip support body has a plurality of the through-holes equiangularly arranged in a circumferential direction (As shown in claim 1, D2 teaches the lip support body 8a is provided with a through hole 11 for pressure distribution. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include plurality of through holes equiangularly arranged in a circumferential direction on the metallic lip support body 33 of D1 as taught by D2.)   
 
As to Claim 8, D1 discloses the lip type shaft sealing device according to claim 2, wherein the lip type shaft sealing device is provided with an intermediate chamber C (as shown above) which is defined by the metallic lip support body 33, the second lip 34 and the shaft 2, the intermediate chamber communicating with the back surface side space F (As shown above.) 
 
As to Claim 9, D1 discloses the lip type shaft sealing device according to claim 2, wherein the first lip 32 is made of rubber (Col.5, L19) and the second lip 34 is made of polytetrafluoroethylene (PTFE) (Col.5, L51.)  

As to Claim 10, D1 discloses the lip type shaft sealing device according to claim 3, wherein the first lip 32 is made of rubber (Col.5, L19) and the second lip 34 is made of polytetrafluoroethylene (PTFE) (Col.5, L51.)  

As to Claim 11, D1 discloses the lip type shaft sealing device according to claim 4, wherein the first lip 32 is made of rubber (Col.5, L19) and the second lip 34 is made of polytetrafluoroethylene (PTFE) (Col.5, L51.)  

As to Claim 12, D1 discloses the lip type shaft sealing device according to claim 5, wherein the first lip 32 is made of rubber (Col.5, L19) and the second lip 34 is made of polytetrafluoroethylene (PTFE) (Col.5, L51.)  

As to Claim 13, D1 discloses the lip type shaft sealing device according to claim 8, wherein the first lip 32 is made of rubber (Col.5, L19) and the second lip 34 is made of polytetrafluoroethylene (PTFE) (Col.5, L51.)  

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675